DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nawfal (US 20190058952 A1), and further in view of Kaller (US 20170214997 A1).
Regarding claims 1 and 15,  Nawfal (US 20190058952 A1) discloses a device
comprising: a microphone;
a sidetone filter (Nawfal, Fig. 3, item 7) configured to: receive an audio signal
from the microphone (Nawfal, Fig. 3, item 4), the audio signal comprising ambient noise
and a voice of a user of the device (Nawfal, Fig. 3, item 10; ¶ [0032]: “ The feed
forward ANC subsystem 10 may be enabled during a phone call for example, to
enable the wearer (a “near end user” during the call) to better hear a far end user's voice that is in a downlink communications audio signal (also referred to
as a playback signal) which is also driving the earpiece speaker ”); and 
filter at least a portion of the ambient noise from the audio signal to generate a sidetone signal (Nawfal, Fig. 3, item 7; ¶ [0035]: “a number of sidetone filters, and
multiplexor circuitry that is to route the microphone signals through
the sidetone filters, respectively, during a sidetone mode of operation”); and 
dynamically adjust a gain applied to the sidetone signal based on the level of the
ambient noise (Nawfal, Fig. 3, items 7, 9 and 15; ¶ [0036]: “analysis by the
oversight processor may also be used by it to adjust or set the gain of the
first gain block”).
However, Naufal fails to disclose a processor  configured to: process the audio signal from the microphone received by the sidetone filter including determining a level of the ambient noise in the audio signal from the microphone received by the sidetone filter; control operational characteristics of the sidetone filter based on the processing of the audio signal. 
In an analogous field of endeavor, Kaller (US 20170214997 A1) discloses a processor (Kaller, Fig. 3, item 310, 312; ¶ [0045]: “Sidetone processing block … include a first processing block 312 to process the signals received by sidetone processing block”) configured to: 
process the audio signal from the microphone received by the sidetone filter including determining a level of the ambient noise in the audio signal from the microphone received by the sidetone filter (Kaller, ¶ [0045]: “microphone 340 may be processed by first processing block 312 to remove ambient noise , boost high frequency speech that is passively attenuated before reaching the human's ear…first processing block 312 may include a … filter”; 
control operational characteristics of the sidetone filter based on the processing of the audio signal (Kaller, Fig. 3, items M, 310, 312, 360, 320; ¶ [0045]: “Sidetone processing block… include a first processing block 312 to process the signals received by sidetone…block 312 may be configured to perform high-pass filtering” and ¶ [0048]: “The sidetone … processing block 310 may be subsequently combined with the audio signal M received from audio source  and the sidetone generated by sidetone processing block”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kaller with Nawfal to provide a natural sound under changing conditions such as changes in the environment.
Regarding claim 2, the combination of Nawfal and Kaller discloses all the limitations of clam 1.
Nawfal further discloses a device, wherein the processor is configured to
dynamically estimate the level of the ambient noise and increase the gain applied to the
sidetone signal when the level of the ambient noise is below a first predefined threshold
(Nawfal, Fig. 3, items 9 and 15; ¶ [0036]: “The compressor … may increase dynamic range (expansion) during an assisted hearing mode of operation… the compressor may be adjustable (e.g. threshold, gain ratio (level), and attack and release intervals) and this, along with the scalar gain provided by the first gain block 9, may be set by the oversight processor, based on the latter's analysis of the ambient sound through the exterior microphones,… processor may also be used by it to adjust or set the gain of the first gain block 9 ”, block 9 corresponds to sidetone ) .
Regarding claims 3, the combination of Nawfal and Kaller discloses all the limitations of clam 1.
Nawfal further discloses a device, wherein the processor is configured to
dynamically estimate the level of the ambient noise and decrease the gain applied to
the sidetone signal when the level of the ambient noise is above a second predefined
threshold (Nawfal, Fig. 3; ¶ [0033-0036]: “The compressor can reduce dynamic range… An operating profile or compression/expansion profile of the compressor 16 may be adjustable (e.g. threshold, gain ratio, and attack and release intervals) and this, along with the scalar gain provided by the first gain block 9, may be set by the oversight processor 15, based on the latter's analysis of the ambient sound through the exterior microphones ”) .
Regarding claims 4, the combination of Nawfal and Kaller discloses all the limitations of clam 1.
Kaller further discloses, wherein the control of the operational characteristics of the sidetone filter is based on the level of the ambient noise (Kaller, Fig. 3, ¶ [0045]: “ Sidetone processing block 310 may include a first processing block 312 to process the signals received by sidetone processing block 310. First processing block 312 may be configured to perform high-pass filtering (HPF), feedback suppression (FBS), and ambient noise reduction”).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix (US 9325821 B1), and further in view of Magrath (US 20170213537 A1).
Regarding claim 9, Hendrix (US 9325821 B1) discloses a device
comprising:
a microphone (Hendrix, Fig. 1, items R and NS, microphone R pick-up ambient sound);
a filter configured to:
receive an audio signal from the microphone, the audio signal comprising
ambient noise and one or more sounds (Hendrix, Fig. 2, items 26 and 30, Fig. 3, items 34A (filter), 32 (filter); col. 4, lines 21-24: “Combiner 26 combines audio signals is from internal audio sources, the anti-noise signal anti-noise generated by ANC circuit 30”); and
In an analogous field of endeavor, discloses filtering at least a portion of the ambient noise from the audio signal with a side tone filter to generate a filtered signal (Hendrix, Fig. 3, items 34A, 37, ds+ia, 36A, col. 5, lines 15-16: “Adaptive filter 34A processes the source audio (ds+ia) and sidetone information”); 
a processor (Hendrix, Fig. 2, item 30) configured to:
determine a level of the ambient noise in the audio signal received by the filter (Hendrix, col. 4, lines 66-67: “extra ambient noise information in the sidetone”);
dynamically control operational characteristics of the side tone filter based on the ambient noise (Hendrix, Fig. 3, col. 5, lines 14-15: “adaptive filter 34A (sidetone filter) has coefficients controlled by SE coefficient control block 33”).
However, Hendrix fails to disclose dynamically adjust a gain applied to the filtered signal based on the level of the ambient noise.
In an analogous field of endeavor, Magrath discloses dynamically adjust a gain applied to the filtered signal based on the level of the ambient noise (Magrath, ¶ [0109]: “gradually reducing or increasing the applied gain”).
Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filling date of the claimed invention to combine Magrath with Hendrix to
automatically control how sound is amplified and produced by a headphone.
Regarding claim 10, Hendrix discloses all the limitations of claim 9.
Hendrix fails to discloses a device, wherein the processor is configured to dynamically estimate the level of the ambient noise and decrease the gain applied to the filtered audio signal when the level of the ambient noise is above a second predefined threshold. 
In an analogous field of endeavor, Magrath discloses a device, wherein the processor is configured to dynamically estimate the level of the ambient noise and decrease the gain applied to the filtered audio signal when the level of the ambient noise is above a second predefined threshold (Magrath, ¶ [0109]: “gradually reducing or increasing the applied gain, the noise cancellation may be switched off or on when the ambient noise crosses the first and second thresholds, respectively. However, in this embodiment the envelope detector of the signal processor may comprise a ramping filter to smooth transitions between different levels of gain”).
Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filling date of the claimed invention to combine Magrath with Hendrix to
automatically control how sound is amplified and produced by a headphone.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nawfal (US 20190058952 A1), in view of Kaller (US 20170214997 A1) and further in view of Fink (US 20180357996 A1).
Regarding claim 16, the combination of Nawfal with Kaller discloses all the
limitations of claim 15.
	However, the combination of Nawfal with Kaller fails to disclose a method comprising dynamically estimating a level of the ambient noise and adjusting a gain of a gain stage that amplifies the filtered audio signal based on the estimated level of the ambient noise.
In an analogous endeavor, Fink (US 20180357996 A1) discloses a method comprising dynamically estimating a level of the ambient noise and adjusting a gain of a gain stage that amplifies the filtered audio signal based on the estimated level of the ambient noise (Fink, Fig. 9, item 904; ¶ [0137]: it was determined “that ambient noise signal 904 had a power level of about 10 dB” and in the spirit of claim 7: “the audio processing unit is further adapted to modify the next audio output by increasing or decreasing an amplitude of the next audio output based on a magnitude of the digitized ambient noise sound.”).
	Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filling date of the claimed invention to add Fink to the combination of Nawfal and Kaller to adapt to ambient noise conditions.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nawfal (US 20190058952 A1), in view of Kaller (US 20170214997 A1),  in view of Fink (US 20180357996 A1), and further in view of Gauger (US 20150271602 A1).
Regarding claim 17, the combination of Nawfal, Kaller and Fink discloses all the
limitations of claim 16.
 However, the combination of Nawfal, Kaller and Fink fails to disclose a method comprising dynamically estimating a frequency spectrum of the ambient noise and adjusting operational characteristics of a filter used for the filtering based on the estimated level and frequency spectrum of the ambient noise.
In an analogous field of endeavor, Gauger discloses dynamically estimating a frequency spectrum of the ambient noise and adjusting operational characteristics of a filter used for the filtering based on the estimated level and frequency spectrum of the ambient noise (Gauger, ¶[0006]: “a signal processor configured to apply filters and control gains” and ¶ [0059]: “filter selection may also be automatic, in response to ambient noise spectrum or level… if the ambient noise is generally quiet or generally broad-spectrum, a broad-spectrum hear-through filter may be selected, but if the ambient noise has a high signal content at a particular frequency range…that range may be cancelled more than providing ambient naturalness would call for.”)
	Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filling date of the claimed invention to add Gauger to the combination of Nawfal, Kaller and Fink to eliminate the occlusion effect in ANR headphones and to provide natural hear-through in active noise reducing headphones.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable
over Nawfal (US 20190058952 A1), in view of Kaller (US 20170214997 A1), and further in view of Kim (US 20160323454 A1).
Regarding claims 5, the combination of Nawfal and Kaller discloses all the limitations of clam 1.
	However, the combination of Nawfal and Kaller fails to disclose a device, wherein
the device comprises a headphone and the voice comprises a self-voice (sidetone) of
the user while being on a phone call.
In an analogous field of endeavor, Kim discloses a device, wherein the device
comprises a headphone and the voice comprises a self-voice (sidetone) of the user
while being on a phone call (Kim, Fig. 2, items 240 and 262; ¶ [0033]).
Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filling date of the claimed invention to add Kim to the combination of
Nawfal and Kaller to the near end sidetone.


Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable
over Hendrix, in view of Magrath, and further in view of Kim (US 20160323454 A1).
Regarding claim 13, the combination of Hendrix and Magrath discloses all the limitations of claim 9.
The combination of Hendrix and Magrath fails to disclose a device, wherein the device comprises a headset and the one or more sounds comprise one of a self-voice of a user while being on a phone call or a surround sound.
In an analogous field of endeavor, Kim discloses a device, wherein the device
comprises a headset and the one or more sounds comprise one of a self-voice of a user while being on a phone call or a surround sound (Kim, Fig. 2, items 240 and 262; ¶ [0033]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to add Kim to the combination of
Hendrix and Magrath to the near end sidetone.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nawfal (US 20190058952 A1), in view of Kaller (US 20170214997 A1), in view of Kim (US 20160323454 A1) and further in view of Thorpe (US 20190272843 A1).
Regarding claim 6, the combination of Nawfal, Kaller and Kim discloses all the
limitations of claim 5.
However, the combination of Nawfal, Kaller and Kim fails to disclose a device,
wherein the microphone comprises a plurality of microphones embedded in the
headphone.
In an analogous field of endeavor, Thorpe discloses a device, wherein the
microphone comprises a plurality of microphones embedded in the headphone (Thorpe,
Fig. 200; ¶ [0076]: “the system 200 is part of a multi-microphone headset”).
Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filling date of the claimed invention to add Thorpe to the combination of Nawfal, Kaller and Kim to acoustic suppress echo, particularly in multi-microphone
systems.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hendrix, in view of Magrath (US 20170213537 A1), and further in view of Gauger (US 20150271602 A1).
	Regarding claim 11, the combination of Hendrix and Magrath disclose all
the limitation of claim 9
	However, the combination of Hendrix and Magrath fails to disclose a device, wherein the processor is further configured to dynamically estimate a level and a frequency spectrum of the ambient noise and adjust the operational characteristics of the filter based the estimated level and frequency spectrum of the ambient noise.
	In an analogous field of endeavor, Gauger discloses a device, wherein the
processor is further configured to dynamically estimate a level and a frequency
spectrum of the ambient noise and adjust the operational characteristics of the filter
based the estimated level and frequency spectrum of the ambient noise (Gauger, ¶
[0006]: “a signal processor configured to apply filters and control gains” and ¶
[0059]: “filter selection may also be automatic, in response to ambient noise
spectrum or level… if the ambient noise is generally quiet or generally broad-
spectrum, a broad-spectrum hear-through filter may be selected, but if the
ambient noise has a high signal content at a particular frequency range…that
range may be cancelled more than providing ambient naturalness would call for.”)
	Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filling date of the claimed invention to add Gauger  to the combination of Hendrix and Magrath to eliminate the occlusion effect in ANR headphones and to provide natural hear-through in active noise reducing headphones.
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over
Hendrix, in view of Magrath, and further in view of Kaskari (US 20180182411 A1).
Regarding claim 12, the combination of Hendrix and Magrath disclose all the limitations of claim 9.
However, the combination of Hendrix and Magrath fails to disclose a device, wherein the operational characteristics of the filter include a mid-band frequency and a bandwidth.
In an analogous field of endeavor, Kaskari (US 20180182411 A1) discloses a
device, wherein the operational characteristics of the filter include a mid-band frequency
and a bandwidth (Kaskari, ¶ [0034]: “multi-channel linear prediction filters, and
estimates the filter for each frequency band independently.”).
Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filling date of the claimed invention to add Kaskari to the combination of Hendrix and Magrath to enhance speech.

Allowable Subject Matter
Claims 7-8, 14 and 18-20 are objected to as being dependent upon a rejected
base claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654